Opinion by
Strang, C.:
This was a proceeding to amerce the sheriff of Stafford county, Kansas, for an alleged failure to make a levy on an execution placed in his hands in favor of the Cincinnati Coffin Company and against J. H. & C. E. Smith, whereby the said company claimed it was damaged in the sum of the amount of said execution. The sheriff moved to dismiss the case made and filed in this court, for the reasons: (1) That no proper case-made has been filed in this court; (2) that no motion for a new trial was filed; and (3) that no exceptions were saved to the action of the court below, and no evidence has been brought to this court. This motion must be sustained. The record does not show that any evidence was presented to the trial court. There was nothing, so far as this court knows, upon which the trial court could have passed. Neither is there anything in the record to show that any exception was ever taken to the action of the trial court in disposing of the matter before it as it did. Nor was any motion for a new trial filed in the court below, so far as the record shows. It is true the petition in error alleges error because of thS overruling of the motion for a new trial. But the case-made shows no motion for new trial, and the clerk certifies that all the papers of the *794case are included in the case-made. There is -also an allegation in the petition in error that the court below refused, on the trial of the motion to amerce, to allow the introduction in evidence of the judgment and execution; but there is nothing in the ease-made, except the judgment of the court on the motion, to show that they were ever offered in evidence, and nothing showing any exception to the rulings of the court complained of. In fact, there is nothing in the case-made, except the judgment of the court, to show what proceedings were had in the court below.
It is therefore recommended that the case in this court be dismissed.
By the Court: It is so ordered.
All the Justices concurring.